           Case 3:20-mj-00150-BGS Document 1 Filed 01/15/20 PageID.1 Page 1 of 10
AO 106 (Rev. 06/09) Application for a Search Warrant



                                      UNITED STATES DISTRICT COUitT
                                                                     for the                                         JAN 15 2020
                                                         Southern District of California
                                                                                                            CLl· >-;f<. US ;;:~; i H!C, COURT
                                                                                                         SOUT HEHN L)1STH!C r OF CALIFOR NIA
              In the Matter of the Search of                            )                                BY                                DEPUTY
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                        )
                                                                        )
                                                                        )
                                                                                    Case No.     2 QMJ Q 15 Q
      One Apple iPhone Model Xs Max Cell Phone,
               IMEI: 357271096173980.                                   )
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A-1 .
located in the             Southern               District of               California            , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                         Offense Description
        21 U.S.C. Secs. 952, 960                   Importation of a Controlled Substance



          The application is based on these facts:
        See Attached Affidavit, incorporated herein by reference

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days : _ _ _ _ _ ) is requested
             under 18U.S.C. §3103a, the basis of which is set forth on the attache.




                                                                                           Felix Trevino, Special Agent HSI
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:          / //s--/-z..o
                  ~                                                           ?XY~,.,,
City and state: San Diego, California                                          Honorable Bernard G. Skomal, U.S. Magistrate Judge
                                                                                                 Printed name and title
  Case 3:20-mj-00150-BGS Document 1 Filed 01/15/20 PageID.2 Page 2 of 10



                               ATTACHMENT A-1

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Apple !phone Xs Max phone
      IMEINo.357271096173980
      Seized as FP&F No. 2019250600120002 ("Target Device l")

Target Device 1 is currently in the possession of Homeland Security Investigations,
2255 Neils Bohr Ct., San Diego, CA 92154.
   Case 3:20-mj-00150-BGS Document 1 Filed 01/15/20 PageID.3 Page 3 of 10




                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachments A-1 and
A-2 includes the search of disks, memory cards, deleted data, remnant data, slack space,
and temporary or permanent files contained on or in the cellular telephone for evidence
described below. The seizure and search of the cellular telephone shall follow the
search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
90 days, beginning on June 22, 2019 through and including September 22, 2019:

      a.     tending to indicate efforts to import methamphetamine, or some other
             federally controlled substance, from Mexico into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of methamphetamine, or some other federally
             controlled substance, from Mexico into the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States, such as stash houses, load
             houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Device; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960.
        Case 3:20-mj-00150-BGS Document 1 Filed 01/15/20 PageID.4 Page 4 of 10



 1                                          AFFIDAVIT
 2         I, Special Agent Felix Trevino, being duly sworn, hereby state as follows:
 3                                       INTRODUCTION
 4 II      1.     I submit this affidavit in support of an application for a warrant to search the
 5 II following electronic device(s):
 6 II                   Apple !phone Xs Max phone
 7 II                    IMEI No. 357271096173980
 8                       Seized as FP&F No. 2019250600120002
 9                       ("Target Device l ")
10
11                       Samsung Galaxy Model SM970U phone
12                       IMEI: 358230100509463
13                       Seized as FP&F No. 201925060012001
14                       ("Target Device 2")
15 II ("Target Devices, collectively) as further described in Attachments A-1 and A-2, and to
16 II seize evidence of crimes, specifically violations of Title 21, United States Code, Section(s)
17 11952, 960, as further described in Attachment B.
18 II      2.     The requested warrant relates to the investigation and prosecution of
19 II Defendants Stephanie GONZALEZ and Jorge CABRALES for importing approximately
20 1112.66 kilograms (27.85 pounds) of methamphetamine from Mexico into the United States.
21 IISee US. v. Jorge CABRALES (I) Stephanie GONZALEZ (2), Case No. 19-cr-4228 (S.D.
22 II Cal.) at ECF No. 1 (Complaint). The Target Devices are currently in the evidence vault
23 II located at 2255 Niels Bohr Ct., San Diego, CA 92154.
24 II      3.     The information contained in this affidavit is based upon my training,
25 II experience, investigation, and consultation with other members of law enforcement.
26 II Because this affidavit is made for the limited purpose of obtaining a search warrant for the
27 II Target Devices, it does not contain all the information known by me or other agents
28 II regarding this investigation. All dates and times described are approximate.

                                                 1
        Case 3:20-mj-00150-BGS Document 1 Filed 01/15/20 PageID.5 Page 5 of 10



 1                                          BACKGROUND
 2          4.     I am a Special Agent with Homeland Security Investigations (HSI) and have
 3 II been so employed since March 2003. Prior to my employment with HSI, I served as a
 4 II Special Agent with the United States Customs Service (USCS) since 1998 after serving as
 5 II a U.S. Border Patrol Agent since 1996. I am currently assigned to the Tunnel Task Force,
 6 II where my duties include conducting investigations of criminal violations relating to the
 7 II smuggling and transportation of controlled substances. In the course of my duties in this
 8 II assignment and in previous assignments, I have participated in more than 150 narcotics-
 9 II related investigations as a case agent and in supporting roles. Many of those cases resulted
10 II in the arrest of persons for drug-related offenses, including possession with the intent to
11 II distribute and the importation of controlled substances. I have conducted surveillance and
12 II participated in the execution of search warrants in drug trafficking investigations. I have
13 II interviewed numerous defendants, witnesses, and informants while conducting drug
14 II trafficking investigations. Through those interviews I have gained a working knowledge
15 II and insight into the normal operational habits of narcotics traffickers, with particular
16 II emphasis on those who attempt to import narcotics into the United States from Mexico at
17 II the San Diego, CA international ports of entry.
18 II      5.     Through my training, experience, and conversations with other members of
19 II law enforcement, I have gained a working knowledge of the operational habits of narcotics
20 II traffickers, in particular those who attempt to import narcotics into the United States from
21 II Mexico at Ports of Entry. I am aware that it is common practice for narcotics smugglers to
22 II work in concert with other individuals and to do so by utilizing cellular telephones. Because
23 II they are mobile, the use of cellular telephones permits narcotics traffickers to easily carry
24 II out various tasks related to their trafficking activities, including, e.g. , remotely monitoring
25 II the progress of their contraband while it is in transit, providing instructions to drug couriers,
26 II warning accomplices about law enforcement activity, and communicating with co-
27 II conspirators who are transporting narcotics and/or proceeds from narcotics sales.

28

                                                   2
      Case 3:20-mj-00150-BGS Document 1 Filed 01/15/20 PageID.6 Page 6 of 10



 1         6.    Based upon my training, experience, and consultations with law enforcement
 2 II officers experienced in narcotics trafficking investigations, and all the facts and opinions
 3 II set forth in this affidavit, I know that cellular telephones (including their Subscriber
 4 II Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
 5 II for example, phone logs and contacts, voice and text communications, and data, such as
 6 II emails, text messages, chats and chat logs from various third-party applications,
 7 II photographs, audio files, videos, and location data. In particular, in my experience and
 8 II consultation with law enforcement officers experienced in narcotics trafficking
 9 II investigations, I am aware that individuals engaged in drug trafficking commonly store
10 II photos and videos on their cell phones that reflect or show co-conspirators and associates
11 II engaged in drug trafficking, as well as images and videos of drugs or contraband, proceeds
12 and assets from drug trafficking, and communications to and from recruiters and
13 organizers.
14         7.     This information can be stored within disks, memory cards, deleted data,
15 II remnant data, slack space, and temporary or permanent files contained on or in the cellular
1611 telephone. Specifically, searches of cellular telephones may yield evidence:
17
           a.    tending to indicate efforts to import methamphetamine, or some other
18               federally controlled substance, from Mexico into the United States;
19
           b.    tending to identify accounts, facilities, storage devices, and/or services-
20               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of methamphetamine, or some other federally
21
                 controlled substance, from Mexico into the United States;
22
           C.    tending to identify co-conspirators, criminal associates, or others involved
23
                 in importation of methamphetamine, or some other federally controlled
24               substance, from Mexico into the United States;
25
           d.    tending to identify travel to or presence at locations involved in the
26               importation of methamphetamine, or some other federally controlled
                 substance, from Mexico into the United States, such as stash houses, load
27
                 houses, or delivery points;
28

                                                 3
            Case 3:20-mj-00150-BGS Document 1 Filed 01/15/20 PageID.7 Page 7 of 10



                e.    tending to identify the user of, or persons with control over or access to,
 1
                      the Target Devices; and/or
 2
                f.    tending to place in context, identify the creator or recipient of, or establish
 3
                      the time of creation or receipt of communications, records, or data involved
 4                    in the activities described above.
 5
                              FACTS SUPPORTING PROBABLE CAUSE
 6
                8.    On September 22, 2019, at approximately 3:50 p.m., defendants GONZALEZ
 7   11
          and CABRALES applied for permission to enter the United States at the Otay Mesa Port
 8
   II of Entry. CABRALES was the driver and GONZALEZ was the passenger of a 2020 Toyota
 9
   II Corolla, and were referred for secondary inspection. Customs and Border Protection
1
 O II Officers discovered 25 packages concealed within the gas tank of the vehicle. The packages
11
   II weighed approximately 12.66 kg (27.85 lbs.), and field-tested positive as
1211
          methamphetamine. Defendants were subsequently arrested and the Target Devices were
13
     II seized from Defendants' property. California DMV registration documents for the vehicle
14   11
          show that the vehicle is registered to GONZALEZ.
15
                9.    Later, agents asked GONZALEZ if she wanted to call her mother and she said
16   11
          yes. GONZALEZ picked up Target Device 1, accessed Target Device 1 by inputting the
l 7 II access code, and retrieved her mother's phone number to place the call from Target Device
1811 1. Agents read GONZALEZ her Miranda rights, and she agreed to speak to agents without
19
   II an attorney present. GONZALEZ admitted to being the owner of the vehicle and she denied
20
   II knowledge of the drugs in her vehicle. GONZALEZ stated that she had gone to Mexico to
21 II go to a club in Rosarito, Mexico with her friends. GONZALEZ stated that co-defendant
22
          CABRALES drove the vehicle to Mexico because she does not have a valid driver's
23
          license. GONZALEZ stated the vehicle was parked in a gated community and that they did
24
   II not use the vehicle during their stay in Mexico. GONZALEZ stated that she noticed the
25
   II gas gauge in the car read "full," which she thought was weird because the fuel gauge
26
          measured at half tank on arrival in Mexico, and they had not fueled up while they were in
27 M ex1co.
       .
28       10.          During the interview, GONZALEZ provided agents the access code to her

                                                      4
        Case 3:20-mj-00150-BGS Document 1 Filed 01/15/20 PageID.8 Page 8 of 10



 1 II phone. GONZALEZ was questioned concerning a contact listed as "Primo" on Target
 2 II Device 1. Initially, she stated that "Primo" is her cousin with whom she intended to visit
 3 II while in Mexico. But on further questioning, GONZALEZ admitted that "Primo" was not
 411 her cousin. GONZALEZ's phone also contained a sent message to a friend with a picture
 5 II of CABRALES' driver license. GONZALEZ explained that her female friend wanted a
 6 II picture of the license because there were some trust issues between her friend and
 7 II CABRALES. Both Defendants met and stayed with the female friend while in Mexico, and
 8 II met with the friend's uncle for breakfast immediately prior to driving to the border where
 9 11 they were arrested.
10 II      11.    Later, agents interviewed CABRALES. They read CABRALES his Miranda
11 II rights, and he agreed to speak to agents without an attorney present. CABRALES admitted
12 II that Target Device 2 belongs to him but that it is not "connected" and he only uses
13 II messaging features such as "SnapChat," utilizing WiFi. CABRALES made arrangements
1411 two weeks prior to his arrest at the suggestion of the GONZALEZ'S friend with whom
15 II they stayed in Mexico. CABRALES admitted he believed there were drugs in the vehicle.
16 II CABRALES expected to get paid $500 by GONZALEZ.
17 II      12.    In light of the above facts, Defendants' statements, and my own experience
18 II and training, there is probable cause to believe that Defendants were using the Target
19 II Devices to communicate with others to further the importation of illicit narcotics into the
20 II United States. Based on these facts, particularly the common use of telephones to facilitate
21 II drug trafficking and GONZALEZ' s false statement regarding the nature of a phone contact,
2211 her use of the phone to send CABRALES' driver license picture to a third party, I believe
23 II that Defendants used the Target Devices to facilitate the importation of methamphetamine
24 II and that the Target Devices contain evidence of this criminal activity in the form of recent
25 II calls made and received, telephone numbers, contact names, electronic mail (email)
26 II addresses, appointment dates, text messages, pictures and other digital information. I also
27 II believe that probable cause exists to believe that evidence, fruits and instrumentalities of
28 II the illegal activity committed by Defendants continue to exist on the Target Devices.

                                                 5
        Case 3:20-mj-00150-BGS Document 1 Filed 01/15/20 PageID.9 Page 9 of 10



 1 II      13.    In my training and experience, narcotics traffickers may be involved in the
 2 II planning and coordination of a drug smuggling event in the days and weeks prior to an
 3 II event. Co-conspirators are also often unaware of a defendant's arrest and will continue to
 4 II attempt to communicate with a defendant after their arrest to determine the whereabouts of
 5 II the narcotics. Based on my training and experience, it is also not unusual for individuals,
 6 II such as Defendants, to attempt to minimize the amount of time they were involved in their
 7 II smuggling activities, and for the individuals to be involved for weeks and months longer
 8 II than they claim. Accordingly, I request permission to search the Target Devices for data
 911 beginning on June 22, 2019 through and including September 22, 2019.
10 II                                    METHODOLOGY
11         14.    It is not possible to determine, merely by knowing the cellular telephone's
12 II make, model and serial number, the nature and types of services to which the device is
13 11 subscribed and the nature of the data stored on the device. Cellular devices today can be
14 II simple cellular telephones and text message devices, can include cameras, can serve as
15 II personal digital assistants and have functions such as calendars and full address books and
16 II can be mini-computers allowing for electronic mail services, web services and rudimentary
17 II word processing. An increasing number of cellular service providers now allow for their
18 II subscribers to access their device over the internet and remotely destroy all of the data
19 II contained on the device. For that reason, the device may only be powered in a secure
20 II environment or, if possible, started in "flight mode" which disables access to the network.
21 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
22 II equivalents and store information in volatile memory within the device or in memory cards
23 II inserted into the device. Current technology provides some solutions for acquiring some of
24 II the data stored in some cellular telephone models using forensic hardware and software.
25 II Even if some of the stored information on the device may be acquired forensically, not all
26 II of the data subject to seizure may be so acquired. For devices that are not subject to forensic
27 II data acquisition or that have potentially relevant data stored that is not subject to such
28 II acquisition, the examiner must inspect the device manually and record the process and the

                                                  6
          Case 3:20-mj-00150-BGS Document 1 Filed 01/15/20 PageID.10 Page 10 of 10



 1             21.   Accordingly, I request that the Court issue a warrant authorizing law
 211 enforcement to search the item(s) described in Attachments A-1 and A-2 and seize the
 311 items listed in Attachment Busing the above-described methodology.
 4
 5 II I swear the foregoing is true and correct to the best of my knowledge and belief.
 6
 7
                                             Speci4!._}\gent Felix Trevino
 8
                                             Homeland Security Investigations
 9
10
     II Subscribed and sworn to before me this   /"i>   day of January, 2020.

11   11




1211             ~~
     Hon. Bernard G. Skomal
1311 United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     II                                          8
